Title: To James Madison from James Monroe, 11 May 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington May 11. 1814
        
        I sent you lately a copy of the instructions that were given to genl. winder relating to the armistice, exchange &ce.
        The last, has been the most difficult subject to place on a satisfactory footing that has lately occurr’d, under the embarrassment created by the convention, the measures already taken, and the state of public opinion. You seemed by your letter of yesterday, still to rely with earnestness, on the retention of the first 23. put in confinement on our side, tho’ fully aware of the objection to allowing our 46. officers to be held by the enemy. The heads of dept., had sanction’d substantially the papers sent to you, in conference, tho’ they had not seen them. On further consideration of the subject, and conference with Genl. Mason, I became satisfied that we must still take stronger ground, and in consequence modified the instruction to Genl. Winder, in the manner you will find in the enclosed. To secure the safe conveyance and timely delivery of these papers to Genl. Winder Genl. Mason has thought it advisable to despatch with them his clerk Mr Gantt,

who has already set out on the journey. It is thought that Mr Gantt, being very corre[c]tly & fully informed of all details respecting prisoners may be usefully employed by Genl Winder, sometime at least in the business.
        I send you the private letter in scarcely a legible state, but hope you may decypher it.
        It seems to be necessary to express some decided sentiment respecting the convention, for otherwise it will be useless to negotiate further. A negotiation depending on the magnanimity of the enemy would soon terminate. The affair will still be under your controul, as Genl Winder is instructed to report in case of failure.
        By permitting the officers to go in on parole, the advantage is still held in that mode, and the door closed against any charges of improper motives.
        If this course is approved, the others, will be consider’d as not having existed.
        In hope that you and Mrs Madison to Whom Mrs Monroe desires, her best respects to be presented, continue to enjoy good health. We wish to enjoy the quiet of the country & to see our farm. Mrs M. is very anxious to take our daughters with her to it, for which purpose it will probably be necessary for her to take Richmond in the route, but the roads present serious obstacles. Very respectfully & sincerely yours
        
          Jas Monroe
        
      